Detailed Action
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on October 21st, 2019, which claim 1-20 have been presented for examination.

Status of Claims
2.	Claims 1-20 are pending in the application, of which claims 1, 14 and 19 are in independent form and these claims (1-20) are subject to following rejection(s) and/or objection(s) set forth in the following Office Action below.
Priority
3.	The priority date that has been considered for this application is October 21st, 2019. 
   
Examiner Notes 
4.	(A). 	Information Disclosure Statement (IDS): The information disclosure statements filed on 10/24/2019 and 02/22/2021 comply with the provisions of 37 CFR 1.97, 1.98. They have been placed in the application file and the information referred to therein has been considered as to the merits.

	(B). 	Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

	(C).	Prior arts made of record and have yet relied upon is considered pertinent to applicant's disclosure. See MPEP § 707.05

	(D).	Claimed limitations are provided with the Bold fonts in the art rejection in order to distinguish from the cited portion.

Specification
5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Correction of the following is required: 
Claims 1, 7, 14, 16 and 19-20 recite limitations i.e. "generated exception features being generated based on a set exception features derived from search logs"; however, the originally filled disclosure fails to provide adequate information regarding this claimed phrase “search log”. In description to the FIG. 3 specification describes “a computer implemented method 
of processing a search log for queries related to exceptions according to an example embodiment”. The question is what is recited “search log” in connection to the claimed invention, what inventive steps lead to perform and obtain these search logs, who perform the search and why they perform the search and that generate the “search log” for processing. The term “search log” significantly influence or shape up each limitation it appears-in in the claims listed above; however, there is no clear definition in regards to said “search log”. An invention does not start from a middle point of other people’s idea or a generalized problem when it claims for a patent protection. Background of the invention is not necessarily a part of an embodiment of the invention, and is not the possession of the Applicants at time the patent application has been filed. The rule that a specification need not disclose what is well known in the art is "merely a rule of supplementation, not a substitute for a basic enabling disclosure." Genentech, 108 F.3d at 1366, 42 USPQ2d 1005; see also ALZA Corp., 603 F.3d at 940-41, 94 USPQ2d at 1827. Therefore, the specification must contain the information necessary to enable the novel aspects of the claimed invention. Id. at 941, 94 USPQ2d at 1827; Auto. Technologies, 501 F.3d at 1283-84, 84 USPQ2d at 1115 ("[T]he ‘omission of minor details does not cause a specification to fail to meet the enablement requirement. However, when there is no disclosure of any specific starting material or of any of the conditions under which a process can be carried out, undue experimentation is required.’") (quoting Genentech, 108 F.3d at 1366, 42 USPQ2d at 1005). In order to satisfy the enablement requirement, the specification need not contain an example if the invention is otherwise disclosed in such a manner that one skilled in the art will be able to practice it without an undue amount of experimentation. All the remaining dependent claims fall into the same deficiencies by the virtue of their dependency relationship.
Also, although the specification need not teach what is well known in the art, applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention, when the enabling knowledge is in fact not known in the art. The Federal Circuit has stated that “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement” Auto. Technologies, 501 F.3d at 1283, 84 USPQ2d at 1115 (quoting Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997)).


Claim Rejections – 35 USC §102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. Claims 1, 14 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sunil Savanur (US Patent Application Publication No. 2019/0361784 A1 -herein after Savanur).

Per claim 1:
Savanur discloses:  
A computer implemented method comprising: 
receiving an exception generated based on programming code (At least see ¶[0010] -embodiments, the identified failure events may include at least one of hardware component failures, software code execution failures, data access errors, data read errors, data write errors, or any combination thereof); 
generating exception features from the received exception, the generated exception features being generated based on a set exception features derived from search logs (At least see ¶[0006] - analysis may include at least one of the identified failure, the one or more causes of the identified failure, the identified remedy for the identified failure, or the identified pattern of events associated with the identified failure (feature) also see ¶[0032] -error prediction module 130 may search the log of detected events to identify frequently occurring event patterns [emphasis added]); and 
executing a machine learning model on the received exception and generated exception features to provide information from the search logs identified as most helpful to resolve the received exception (At least see ¶[0002] -prediction model engine being built based at least in part on the analysis of the monitored events or the identifying of the failure events), wherein the machine learning model was trained on training data comprising extracted exceptions and the set of exception features derived from the search logs (At least see ¶[0012] -analyzing the monitored events using machine learning, identifying failure events based at least in part on the analysis, building a prediction model engine based at least in part on the analysis of the monitored events or the identifying of the failure events). 

Per claim 14: 
Savanur discloses:  
A machine-readable storage device having instructions for execution by a processor of a machine to cause the processor to perform operations to perform a method (At least see ¶[0012] -  computer-program product may include a non-transitory computer-readable medium storing instructions thereon, the instructions being executable by one or more processors to perform the steps of monitoring events of at least a first storage drive array, analyzing the monitored events using machine learning, identifying failure events based at least in part on the analysis, building a prediction model engine based at least in part on the analysis of the monitored events or the identifying of the failure events), the operations comprising: 
receiving an exception generated based on programming code (At least see ¶[0010] -embodiments, the identified failure events may include at least one of hardware component failures, software code execution failures, data access errors, data read errors, data write errors, or any combination thereof); 
generating exception features from the received exception, the generated exception features being generated based on a set exception features derived from search logs (At least see ¶[0006] - analysis may include at least one of the identified failure, the one or more causes of the identified failure, the identified remedy for the identified failure, or the identified pattern of events associated with the identified failure (feature) also see ¶[0032] -error prediction module 130 may search the log of detected events to identify frequently occurring event patterns [emphasis added]); and 
executing a machine learning model on the received exception and generated exception features to provide information from the search logs identified as most helpful to resolve the received exception (At least see ¶[0002] -prediction model engine being built based at least in part on the analysis of the monitored events or the identifying of the failure events), wherein the machine learning model was trained on training data comprising extracted exceptions and the set of exception features derived from the search logs (At least see ¶[0012] -analyzing the monitored events using machine learning, identifying failure events based at least in part on the analysis, building a prediction model engine based at least in part on the analysis of the monitored events or the identifying of the failure events).  

Per claim 19: 
Savanur discloses:  
A device (At least see ¶[0002] A system for machine learning error prediction in storage arrays is described) comprising: 
a processor (At least see ¶[0004] - ¶[0004] In some embodiments, the instructions executed by the one or more processors); and a 
memory device coupled to the processor and having a program stored thereon for execution by the processor to perform operations (At least see ¶[0002] A system for machine learning error prediction in storage arrays is described. In one embodiment, the computing device may include one or more processors, memory in electronic communication with the one or more processors, and instructions stored in the memory, the instructions being executable by the one or more processors to perform the steps) comprising: 
receiving an exception generated based on programming code (At least see ¶[0010] -embodiments, the identified failure events may include at least one of hardware component failures, software code execution failures, data access errors, data read errors, data write errors, or any combination thereof); 
generating exception features from the received exception, the generated exception features being generated based on a set exception features derived from search logs (At least see ¶[0006] - analysis may include at least one of the identified failure, the one or more causes of the identified failure, the identified remedy for the identified failure, or the identified pattern of events associated with the identified failure (feature) also see ¶[0032] -error prediction module 130 may search the log of detected events to identify frequently occurring event patterns [emphasis added]); and 
executing a machine learning model on the received exception and generated exception features to provide information from the search logs identified as most helpful to resolve the received exception (At least see ¶[0002] -prediction model engine being built based at least in part on the analysis of the monitored events or the identifying of the failure events), wherein the machine learning model was trained on training data comprising extracted exceptions and the set of exception features derived from the search logs (At least see ¶[0012] -analyzing the monitored events using machine learning, identifying failure events based at least in part on the analysis, building a prediction model engine based at least in part on the analysis of the monitored events or the identifying of the failure events).  

Claim Rejections – 35 USC §103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 2-8, 11, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sunil Savanur (US Patent Application Publication No. 2019/0361784 A1 -herein after Savanur) in view of Bandaru et al. (US PG-PUB. No. 2008/0133488 A1 herein after Bandaru).
Per claim 2:
Savanur sufficiently discloses the method as set forth above, but Savanur does not teach: exception features comprise tokens and parts of speech (POS) tags.
However, Bandaru teaches: 
exception features comprise tokens and parts of speech (POS) tags (At least see ¶[0014] - sentence parser and tokenizer extracts sentences from each review stored in the review database, and tags each sentence with an indication of its `part of speech`, such as noun or adjective, prior to passing the sentence to semantic processor).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bandaru into Savanur because Bandaru’s teaching would provide a mechanism to collect content and build a database of user-generated content, wherein  a predefined vocabulary may be established by domain experts, as new reviews are processed and tokens identified that do not have a "hit" or match against predefined vocabulary and also do not register a hit against any other parts of speech, they will be marked as exception tokens as once suggested by Bandaru (please see ¶[0099]).

Per claim 3: 
Bandaru also teaches: 
exception features comprise contextual features, gazetteer features, and orthographic features (At least see ¶[0056] - a token transformation process is used to override the responses returned in order to arrive at the most contextually relevant part of speech).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bandaru into Savanur because Bandaru’s teaching would provide a mechanism to collect content and build a database of user-generated content, wherein  a predefined vocabulary may be established by domain experts, as new reviews are processed and tokens identified that do not have a "hit" or match against predefined vocabulary and also do not register a hit against any other parts of speech, they will be marked as exception tokens as once suggested by Bandaru (please see ¶[0099]).

Per claim 4: 
Savanur sufficiently discloses the method as set forth above, but Savanur does not teach: training data is labeled by performing regular expression-based labeling to generate regular expression-based labels for the extracted exceptions.  

However, Bandaru teaches: 
training data is labeled by performing regular expression-based labeling to generate regular expression-based labels for the extracted exceptions (At least see ¶[0040] - more informal review, such as "user reviews", but also occasionally in the context of professional reviews, an incomplete sentence, slang or local idiomatic expressions may also be used to imply, and thereby infer, sentiment. Using standard rules of grammar, each review is parsed into sentences using common delimiters such as "a period followed by a space", "a question mark followed by a space", "a `)` followed by a period followed by a space", etc. Each sentence is then tokenized to extract individual words. In this manner, an iterative process of grouping collection of words into individual words and named-entity phrases into recognizable tokens and tagging them as common words is performed).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bandaru into Savanur because Bandaru’s teaching would provide a mechanism to collect content and build a database of user-generated content, wherein  a predefined vocabulary may be established by domain experts, as new reviews are processed and tokens identified that do not have a "hit" or match against predefined vocabulary and also do not register a hit against any other parts of speech, they will be marked as exception tokens as once suggested by Bandaru (please see ¶[0099]).

Per claim 5: 
Bandaru also teaches: 
regular expression based labeling includes removing noise from the regular expression-based labels (At least see ¶[0092] - number of sentences tagged is compared to a predetermined threshold that has been chosen to make sure that any `noise` will not affect the final score, and if that threshold is met, then the synopsis process will retrieve the computed sentiment scores for each attribute).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bandaru into Savanur because Bandaru’s teaching would provide a mechanism to collect content and build a database of user-generated content, wherein  a predefined vocabulary may be established by domain experts, as new reviews are processed and tokens identified that do not have a "hit" or match against predefined vocabulary and also do not register a hit against any other parts of speech, they will be marked as exception tokens as once suggested by Bandaru (please see ¶[0099]).

Per claim 6: 
Bandaru also teaches: 
regular expression-based labels are differentiated between exception names and exception IDs (At least see ¶[0099] - predefined vocabulary and also do not register a hit against any other parts of speech, they will be marked as exception tokens). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bandaru into Savanur because Bandaru’s teaching would provide a mechanism to collect content and build a database of user-generated content, wherein  a predefined vocabulary may be established by domain experts, as new reviews are processed and tokens identified that do not have a "hit" or match against predefined vocabulary and also do not register a hit against any other parts of speech, they will be marked as exception tokens as once suggested by Bandaru (please see ¶[0099]).

Per claim 7: 
Savanur sufficiently discloses the method as set forth above, but Savanur does not teach:
The method of claim 1 wherein receiving an exception comprises: receiving multiple search requests from a web search log of a general- purpose search engine; and filtering the multiple search requests to identify one or more search requests having an exception as a subject of each identified search request.  

However, Bandaru teaches: 
receiving multiple search requests from a web search log of a general- purpose search engine (At least see ¶[0007] - information being sought is commonly dispersed across multiple web sites having different interfaces and employing different online search tools); and 
filtering the multiple search requests to identify one or more search requests having an exception as a subject of each identified search request (At least see ¶[0007] - foregoing process can be complicated even further when trying to search for relevant user-generated comments or reviews narrowed or filtered on the basis of a specific personal or lifestyle preference).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bandaru into Savanur because Bandaru’s teaching would provide a mechanism to collect content and build a database of user-generated content, wherein  a predefined vocabulary may be established by domain experts, as new reviews are processed and tokens identified that do not have a "hit" or match against predefined vocabulary and also do not register a hit against any other parts of speech, they will be marked as exception tokens as once suggested by Bandaru (please see ¶[0099]).

Per claim 8: 
Bandaru also teaches: 
receiving an exception further comprises extracting the exception from the search requests via name entity recognition (At least see ¶[0036] - a sentence parser and tokenizer extracts sentences and tags from the reviews for processing by a semantic processor that then makes use of heuristic databases and/or scoring algorithms to score each relevant sentence).  

Per claim 11: 
Savanur sufficiently discloses the method as set forth above, but Savanur does not teach: generated features comprise tokens and parts of speech.  
However, Bandaru teaches: 
the generated features comprise tokens and parts of speech (At least see ¶[0014] - sentence parser and tokenizer extracts sentences from each review stored in the review database, and tags each sentence with an indication of its `part of speech`, such as noun or adjective, prior to passing the sentence to semantic processor).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bandaru into Savanur because Bandaru’s teaching would provide a mechanism to collect content and build a database of user-generated content, wherein  a predefined vocabulary may be established by domain experts, as new reviews are processed and tokens identified that do not have a "hit" or match against predefined vocabulary and also do not register a hit against any other parts of speech, they will be marked as exception tokens as once suggested by Bandaru (please see ¶[0099]).  

Per claim 15: 
Savanur sufficiently discloses the method as set forth above, but Savanur does not teach: training data is labeled by performing regular expression-based labeling to generated labels for the extracted exceptions and removing noise from the regular expression-based labels, wherein the labels are differentiated between exception names and exception IDs.  
However, Bandaru teaches: 
training data is labeled by performing regular expression-based labeling to generated labels for the extracted exceptions and removing noise from the regular expression-based labels (At least see ¶[0040] - more informal review, such as "user reviews", but also occasionally in the context of professional reviews, an incomplete sentence, slang or local idiomatic expressions may also be used to imply, and thereby infer, sentiment. Using standard rules of grammar, each review is parsed into sentences using common delimiters such as "a period followed by a space", "a question mark followed by a space", "a `)` followed by a period followed by a space", etc. Each sentence is then tokenized to extract individual words. In this manner, an iterative process of grouping collection of words into individual words and named-entity phrases into recognizable tokens and tagging them as common words is performed, also see 0092] - number of sentences tagged is compared to a predetermined threshold that has been chosen to make sure that any `noise` will not affect the final score, and if that threshold is met, then the synopsis process will retrieve the computed sentiment scores for each attribute), wherein the labels are differentiated between exception names and exception IDs (At least see ¶[0099] - predefined vocabulary and also do not register a hit against any other parts of speech, they will be marked as exception tokens). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bandaru into Savanur because Bandaru’s teaching would provide a mechanism to collect content and build a database of user-generated content, wherein  a predefined vocabulary may be established by domain experts, as new reviews are processed and tokens identified that do not have a "hit" or match against predefined vocabulary and also do not register a hit against any other parts of speech, they will be marked as exception tokens as once suggested by Bandaru (please see ¶[0099]).  

Per claim 16: 
Savanur sufficiently discloses the method as set forth above, but Savanur does not teach:
The method of claim 1 wherein receiving an exception comprises: receiving multiple search requests from a web search log of a general- purpose search engine; and filtering the multiple search requests to identify one or more search requests having an exception as a subject of each identified search request.  

However, Bandaru teaches: 
receiving multiple search requests from a web search log of a general- purpose search engine (At least see ¶[0007] - information being sought is commonly dispersed across multiple web sites having different interfaces and employing different online search tools); and 
filtering the multiple search requests to identify one or more search requests having an exception as a subject of each identified search request (At least see ¶[0007] - foregoing process can be complicated even further when trying to search for relevant user-generated comments or reviews narrowed or filtered on the basis of a specific personal or lifestyle preference).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bandaru into Savanur because Bandaru’s teaching would provide a mechanism to collect content and build a database of user-generated content, wherein  a predefined vocabulary may be established by domain experts, as new reviews are processed and tokens identified that do not have a "hit" or match against predefined vocabulary and also do not register a hit against any other parts of speech, they will be marked as exception tokens as once suggested by Bandaru (please see ¶[0099]).


Per claim 20: 
Savanur sufficiently discloses the method as set forth above, but Savanur does not teach:
The method of claim 1 wherein receiving an exception comprises: receiving multiple search requests from a web search log of a general- purpose search engine; and filtering the multiple search requests to identify one or more search requests having an exception as a subject of each identified search request.  

However, Bandaru teaches: 
receiving multiple search requests from a web search log of a general- purpose search engine (At least see ¶[0007] - information being sought is commonly dispersed across multiple web sites having different interfaces and employing different online search tools); and 
filtering the multiple search requests to identify one or more search requests having an exception as a subject of each identified search request (At least see ¶[0007] - foregoing process can be complicated even further when trying to search for relevant user-generated comments or reviews narrowed or filtered on the basis of a specific personal or lifestyle preference).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bandaru into Savanur because Bandaru’s teaching would provide a mechanism to collect content and build a database of user-generated content, wherein  a predefined vocabulary may be established by domain experts, as new reviews are processed and tokens identified that do not have a "hit" or match against predefined vocabulary and also do not register a hit against any other parts of speech, they will be marked as exception tokens as once suggested by Bandaru (please see ¶[0099]). 


9.	Claims 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sunil Savanur (US Patent Application Publication No. 2019/0361784 A1 -herein after Savanur) in view of Bandaru et al. (US PG-PUB. No. 2008/0133488 A1 herein after Bandaru), and further in view of Blank et al. (US PG-PUB. No.  2014/0129192 A1 herein after Blank).
Per claim 9: 
Savanur modified by Bandaru sufficiently disclose the method steps of claim above, but Savanur modified by Bandaru does not teach: entity recognition is performed using a first-order Markov linear chain.
However, Blank teaches:
name entity recognition is performed using a first-order Markov linear chain (At least see ¶[0041] - a "Forward/Backward algorithm" for evaluating the Hidden Markov Model. The step S118 follows in which the state probabilities are scaled, and the step S120 follows in which the data obtained in the step S118 is written into a stack memory). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Blank into Savanur modified by Bandaru because Blank’s device would detect the operating state of a machine including one or more sensors for making available in each case an output value relating to a current parameter of a component of the machine, and a processing unit which is connected to the sensors and is programmed to derive information about the operating state of the machine using a Hidden Markov Model and on the basis of the measured value as once suggested by Blank (please see ¶[0002]).

Per claim 10: 

Blank also teaches:
first-order Markov linear chain comprises a forward/backward algorithm using a scaling method (At least see ¶[0041] - a "Forward/Backward algorithm" for evaluating the Hidden Markov Model. The step S118 follows in which the state probabilities are scaled, and the step S120 follows in which the data obtained in the step S118 is written into a stack memory). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Blank into Savanur modified by Bandaru because Blank’s device would detect the operating state of a machine including one or more sensors for making available in each case an output value relating to a current parameter of a component of the machine, and a processing unit which is connected to the sensors and is programmed to derive information about the operating state of the machine using a Hidden Markov Model and on the basis of the measured value as once suggested by Blank (please see ¶[0002]).   

Per claim 17: 
Savanur modified by Bandaru sufficiently disclose the method steps of claim above, but Savanur modified by Bandaru does not teach: receiving an exception further comprises extracting the exception from the search requests via name entity recognition and wherein name entity recognition is performed using a first-order Markov linear chain.  
However, Blank teaches:
receiving an exception further comprises extracting the exception from the search requests via name entity recognition and wherein name entity recognition is performed using a first-order Markov linear chain (At least see ¶[0041] - a "Forward/Backward algorithm" for evaluating the Hidden Markov Model. The step S118 follows in which the state probabilities are scaled, and the step S120 follows in which the data obtained in the step S118 is written into a stack memory). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Blank into Savanur modified by Bandaru because Blank’s device would detect the operating state of a machine including one or more sensors for making available in each case an output value relating to a current parameter of a component of the machine, and a processing unit which is connected to the sensors and is programmed to derive information about the operating state of the machine using a Hidden Markov Model and on the basis of the measured value as once suggested by Blank (please see ¶[0002]).  

10.	Claims 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sunil Savanur (US Patent Application Publication No. 2019/0361784 A1 -herein after Savanur) in view of Novak et al. (US PG-PUB. No. 2019/0065179 A1 herein after Novak)
Per claim 12: 
Savanur sufficiently discloses the method as set forth above, but Savanur does not teach: receiving an exception generated based on programming code comprises receiving a query from a developer based on an exception generated by compiling the programming code.  
However, Novak discloses:
receiving an exception generated based on programming code comprises receiving a query from a developer based on an exception generated by compiling the programming code (At least see ¶[0059] -developer may set exceptions and variants in the feature configuration. This may automate the generation of exceptions and variants and make the testing run faster. The exceptions and variants may be generated using staging options in the manifest without having to alter software code 114).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Novak into Savanur because Novak’s teaching would generate the different builds faster because software code can be compiled once and then feature compiler can generate the different staging options of the feature using the same compiled software code, and runtime experimentation is allowed because a feature may be changed during runtime, such as turned on or off, or changed to a different variant as once suggested by Novak (please see ¶[0059]).  

Per claim 13: 
Savanur sufficiently discloses the method as set forth above, but Savanur does not teach: receiving an exception generated based on programming code comprises receiving the exception directly from a development tool that generated the exception.  
However, Novak discloses:
receiving an exception generated based on programming code comprises receiving the exception directly from a development tool that generated the exception (At least see ¶[0059] -developer may set exceptions and variants in the feature configuration. This may automate the generation of exceptions and variants and make the testing run faster. The exceptions and variants may be generated using staging options in the manifest without having to alter software code 114).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Novak into Savanur because Novak’s teaching would generate the different builds faster because software code can be compiled once and then feature compiler can generate the different staging options of the feature using the same compiled software code, and runtime experimentation is allowed because a feature may be changed during runtime, such as turned on or off, or changed to a different variant as once suggested by Novak (please see ¶[0059]).  

Per claim 18: 
Savanur sufficiently discloses the method as set forth above, but Savanur does not teach: receiving an exception generated based on programming code comprises receiving a query from a developer based on an exception generated by compiling the programming code or receiving the exception directly from a development tool that generated the exception.
However, Novak discloses:
 receiving an exception generated based on programming code comprises receiving a query from a developer based on an exception generated by compiling the programming code or receiving the exception directly from a development tool that generated the exception (At least see ¶[0059] -developer may set exceptions and variants in the feature configuration. This may automate the generation of exceptions and variants and make the testing run faster. The exceptions and variants may be generated using staging options in the manifest without having to alter software code 114).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Novak into Savanur because Novak’s teaching would generate the different builds faster because software code can be compiled once and then feature compiler can generate the different staging options of the feature using the same compiled software code, and runtime experimentation is allowed because a feature may be changed during runtime, such as turned on or off, or changed to a different variant as once suggested by Novak (please see ¶[0059]).  


CONCLUSION
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                 
                                         05/21/2022